DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt of foreign priority is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 was filed on the mailing date of the claims on10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
1. a synchronization unit configured to generate a synchronization signal in claim 1.
2. an image processing unit configured to operate in accordance with an operating clock and execute image processing in claim 1.
3. a sensor unit configured to execute image capture in claim 8.
4. a sensor processing unit configured to process image data output from the sensor unit in claim 8.
5. a development processing unit configured to execute development processing of image data in claim 8.
6. a playback unit configured to operate in accordance with an operating clock in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-3, 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2016/0261815, Shiohara.

2. 	Regarding Claim 1, Shiohara discloses An electronic apparatus provided with a display unit configured to display image data (Fig 1: imaging device 1, display portion 40; [0045]), comprising:
 	one or more processors 9Fig. 1: 50 CPU); and
 	at least one memory coupled to the one or more processors (Fig 1: 53 ROM,  54 RAM), the at least one memory having instructions stored thereon which, when executed by the one or more processors (Fig. 1: 53, 54, [0044]), cause the electronic apparatus to function as:
(Fig. 1: 40 display portion; [0048], the display portion timing generator 30 outputs the horizontal synchronization signals DH.sub.sync); and
 	an image processing unit configured to operate in accordance with an operating clock and execute image processing on image data to be displayed on the display unit at a display rate synchronized with the synchronization signal (Figs. 1, 2; [0057], The image data generation portion 20 is capable of performing various image processes. [0072], the image data generation portion 20 sequentially performs the image processing. [0046], a data clock signal (DD.sub.otclock) that defines timing points, such as timing points at which each pixel is supplied with a voltage corresponding to image data associated with the each pixel.),
 	wherein the operating clock is not changed when the synchronization control unit changes a period of the synchronization signal m accordance with a change in a display rate of the display unit ([0046], a data clock signal (DD.sub.otclock) that defines timing points. [0049], a frequency divider circuit that generates signals each having a signal level that changes in synchronization with one of timing points at which the signal level of a clock signal that has a predetermined cycle and that is output from a clock signal generation means.).

3. 	Regarding Claim 2, Shiohara discloses The apparatus according to claim 1, wherein
 	the image processing unit changes a data amount of image data to be supplied to the display unit within one period of the synchronization signal in accordance with a display rate of the display unit (Figs. 1, 2; [0057], The image data generation portion 20 is capable of performing various image processes. [0072], the image data generation portion 20 sequentially performs the image processing. [0046], a data clock signal (DD.sub.otclock) that defines timing points, such as timing points at which each pixel is supplied with a voltage corresponding to image data associated with the each pixel.).
Regarding Claim 3, Shiohara discloses The apparatus according to claim 1, wherein
 	the image processing unit restricts operation in a surplus time outside of time required for the image processing within one period of the synchronization signal ([0057], the image data generation portion 20 performs a pixel number conversion process of adjusting and converting the number of pixels associated with the output data from the image sensor 15 into the number of pixels that can be displayed by the display portion 40). 

5. 	Regarding Claim 6, Shiohara discloses The apparatus according to claim 1, wherein the image processing unit changes a number of parallel processes for processing image data on the basis of a relationship between a period of the synchronization signal and time required for the image processing ([0073], image processing on each of lines existing between a first line and a last line proceeds, a vertical synchronization signal DV.sub.sync is output at a time point t.sub.1 shown in FIG. 2, and then, after an elapse of a predetermined duration time of the back porch DB).

6. 	Regarding Claim 7, Shiohara discloses The apparatus according to claim 1, further comprising
 	an image capture unit configured to operate in accordance with an operating clock, capture an image of a subject, and provide image data to the image processing unit (Fig 1: 15 image sensor, 21 image data output portion; [0013], moving images that are captured by the image sensor. [0057], The image data generation portion 20 is capable of performing various image processes)   ;
 	wherein the image capture unit provides image data at a frame rate synchronized with another synchronization signal generated by the synchronization control unit that has an identical period to the synchronization signal (Figs. 2-5; [0054], the length of a display scanning period of the display portion 40 is set so as to be the same as the length of a display scanning period for a display cycle ( 1/70 seconds) that is shorter than 1/60 seconds, which is twice the sensor cycle.)

7. 	Regarding Claim 8, Shiohara discloses The apparatus according to claim 7, wherein the image capture unit includes
 	a sensor unit configured to execute image capture (Fig. 1: 15 image sensor; [0055]),
 	a sensor processing unit configured to process image data output from the sensor unit on the basis of a first other synchronization signal that has an identical period to the synchronization signal and an offset phase ([0055], the image sensor 15 may be also configured so as to be capable of executing various processes. [0067], the display control portion 30a causes the display portion timing generator 30 to output the vertical synchronization signal DV.sub.sync and the horizontal synchronization signal DH.sub.sync while securing the length of each of the two kinds of back porch periods and the two kinds of front porch periods), and
 	a development processing unit configured to execute development processing of image data processed by the sensor processing unit on the basis of a second other synchronization signal that has an identical period to the synchronization signal and an offset phase ([0067], the display control portion 30a causes the display portion timing generator 30 to output the vertical synchronization signal DV.sub.sync and the horizontal synchronization signal DH.sub.sync while securing the length of each of the two kinds of back porch periods and the two kinds of front porch periods).

8. 	Regarding Claim 9, Shiohara discloses The apparatus according to claim 7, wherein the synchronization control unit controls a period of the synchronization signal in accordance with a user instruction (Fig. 2; [0104], operation is performed by a user).

 	Regarding Claim 10, Shiohara discloses The apparatus according to claim 9, wherein the user instruction includes an instruction relating to focus control of the image capture unit (Fig. 1: 10, 11, 12, 13, 14; [0105], focus adjustment).

10. 	Regarding Claim 11, Shiohara discloses The apparatus according to claim 10, wherein the synchronization control unit controls the synchronization signal so that a period of the synchronization signal when the focus control is being executed is less than a period of the synchronization signal when the focus control is not being executed [0105], focus adjustment, [0106], When an auto-focus adjustment is performed, output data from the image sensor 15 or image data generated from the output data is acquired for execution of the auto-focus adjustment, and is used in a determination as to whether or not focusing is achieved).

11. 	Regarding Claim 12, Shiohara discloses The apparatus according to claim 9, wherein the user instruction includes an instruction relating to reducing power consumption ([0012], it is possible to drive the display portion at a low speed and thereby suppress the increase of electric power consumed by the display portion).

12. 	Regarding Claim 13, Shiohara discloses The apparatus according to claim 9, wherein operation of at least one unit of the image capture unit is restricted during a time when image data is not being processed within time of one frame set by the synchronization signal ([0068], a delay in preparation for display has occurred on a certain line and has continued for a long time).

13. 	Regarding Claim 14, Shiohara discloses The apparatus according to claim 9, wherein for at least one unit of the image capture unit, a number of parallel processes in a time of one frame set by the ([0047], timing points at which the voltage level of the each signal is changed depend on a corresponding one of the signals output from the display portion timing generator 30). 

14. 	Regarding Claim 15, Shiohara discloses The apparatus according to claim 1, farther comprising
 	a playback unit configured to operate in accordance with an operating clock (FIg. 1: liquid crystal panel 42; 30 timing generator), read out image data for playback from a memory (Fig. 1: ROM RAM), and provide the image data to the image processing unit [0057], The image data generation portion 20 is capable of performing various image processes);
 	wherein the playback unit provides image data for playback al a frame rate in accordance with another synchronization signal generated by the synchronization control unit that has an identical period to the synchronization signal ([0067], the display control portion 30a causes the display portion timing generator 30 to output the vertical synchronization signal DV.sub.sync and the horizontal synchronization signal DH.sub.sync while securing the length of each of the two kinds of back porch periods and the two kinds of front porch periods)..

15. 	Regarding Claim 16, Shiohara discloses The apparatus according to claim 15, wherein the synchronization control unit controls a period of the synchronization signal on the basis of a frame rate for playback of image data for playback read out from the memory by the playback unit ([0053], the sensor timing generator 31 outputs a vertical synchronization signal (SV.sub.sync) that defines a period during which the results of detections by the photodiodes during one frame are read out. [0058], like while utilizing the SD-RAM 52). 

Regarding Claim 17, Shiohara discloses A method for controlling an electronic apparatus, comprising:
 	generating a synchronization signal based on a display rate of a display unit configured to display image data (Fig. 1: 40 display portion; [0048], the display portion timing generator 30 outputs the horizontal synchronization signals DH.sub.sync); and
 	operating in accordance with an operating clock and executing image processing on image data to be displayed on the display unit at a display rate synchronized with the synchronization signal (Figs. 1, 2; [0057], The image data generation portion 20 is capable of performing various image processes. [0072], the image data generation portion 20 sequentially performs the image processing. [0046], a data clock signal (DD.sub.otclock) that defines timing points, such as timing points at which each pixel is supplied with a voltage corresponding to image data associated with the each pixel.),
 	wherein the operating clock is not changed when a period of the synchronization signal is changed in accordance with a change in a display rate of the display unit ([0046], a data clock signal (DD.sub.otclock) that defines timing points. [0049], a frequency divider circuit that generates signals each having a signal level that changes in synchronization with one of timing points at which the signal level of a clock signal that has a predetermined cycle and that is output from a clock signal generation means.).

17. 	Regarding Claim 18, Shiohara discloses Anon-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an electronic apparatus, wherein the method comprises:
 	generating a synchronization signal based on a display rate of a display unit configured to display image data(Fig. 1: 40 display portion; [0048], the display portion timing generator 30 outputs the horizontal synchronization signals DH.sub.sync); and
(Figs. 1, 2; [0057], The image data generation portion 20 is capable of performing various image processes. [0072], the image data generation portion 20 sequentially performs the image processing. [0046], a data clock signal (DD.sub.otclock) that defines timing points, such as timing points at which each pixel is supplied with a voltage corresponding to image data associated with the each pixel.),
 	wherein the operating clock is not changed when a period of the synchronization signal is changed in accordance with a change in a display rate of the display unit ([0046], a data clock signal (DD.sub.otclock) that defines timing points. [0049], a frequency divider circuit that generates signals each having a signal level that changes in synchronization with one of timing points at which the signal level of a clock signal that has a predetermined cycle and that is output from a clock signal generation means.).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422